Name: Commission Regulation (EEC) No 1516/77 of 6 July 1977 amending Regulation (EEC) No 776/73 on registration of contracts and communication of data with respect to hops
 Type: Regulation
 Subject Matter: plant product;  farming systems;  information technology and data processing;  agricultural policy
 Date Published: nan

 Avis juridique important|31977R1516Commission Regulation (EEC) No 1516/77 of 6 July 1977 amending Regulation (EEC) No 776/73 on registration of contracts and communication of data with respect to hops Official Journal L 169 , 07/07/1977 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 9 P. 0028 Greek special edition: Chapter 03 Volume 18 P. 0189 Swedish special edition: Chapter 3 Volume 9 P. 0028 Spanish special edition: Chapter 03 Volume 12 P. 0227 Portuguese special edition Chapter 03 Volume 12 P. 0227 COMMISSION REGULATION (EEC) No 1516/77 of 6 July 1977 amending Regulation (EEC) No 776/73 on registration of contracts and communication of data with respect to hops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 1170/77 (2), and in particular Articles 12 (8) and 18 thereof, Whereas Article 12 (3) thereof provides that, in regions of the Community where recognized producer groups ensure to their members a fair income and administer supply in a rational manner, aid will be granted only to these groups; Whereas the said Regulation provides that the Council, acting on a proposal from the Commission based on communications from the Member States, is to adopt a list of such regions ; whereas provision must therefore be made for the Member States to communicate to the Commission the regions which fulfil the conditions mentioned above; Whereas, in order to enable the Council to adopt the list of these regions for each harvest before cultivation begins, it is necessary for the communications from Member States to reach the Commission in time; Whereas the Commission must be in a position to bring up to date before each harvest the breakdown of the hop varieties cultivated in the Community into the groups of varieties referred to in Article 12 (5) of Regulation (EEC) No 1696/71; Whereas the said Article 12 (5) provides that account is to be taken, when calculating aid, of income at the level of the recognized producer groups ; whereas Member States must therefore communicate their data distinguishing between groups and individual producers; Whereas an addition to this effect should be made to Commission Regulation (EEC) No 776/73 of 20 March 1973 on registration of contracts and communication of data with respect to hops (3), as last amended by Regulation (EEC) No 209/77 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 The following Article 3a is hereby added to Regulation (EEC) No 776/73: "Article 3a Each Member State shall communicate each year: (a) before 1 February of the harvest year for which the production aid may be granted, the list of regions referred to in the first subparagraph of Article 12 (3) of Regulation (EEC) No 1696/71; (b) before 31 March of the harvest year for which the production aid may be granted, the varieties of hops cultivated on the registered area referred to in Article 13 of Regulation (EEC) No 1696/71 for the preceding harvest, and their alpha-acid content." Article 2 There is hereby added to the first subparagraph of Article 4(1) and to the first paragraph of Article 6 of Regulation (EEC) No 776/73 the following words: "and distinguishing between recognized producer groups and individual producers." This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 137, 3.6.1977, p. 7. (3)OJ No L 74, 22.3.1973, p. 14. (4)OJ No L 28, 1.2.1977, p. 35.